96 F.3d 1430
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Moshe ROTHMAN, Plaintiff, Appellant,v.WORCESTER POLICE DEPARTMENT, Defendant, Appellee.
No. 96-1200.
United States Court of Appeals, First Circuit.
Sept. 23, 1996.

Moshe Rothman on brief pro se.
Before SELYA, CYR and BOUDIN, Circuit Judges.
PER CURIAM.


1
Pro se plaintiff Moshe Rothman appeals a district court order that dismissed his civil rights complaint as frivolous under 28 U.S.C. § 1915(d) because it is barred by the statute of limitations.  After thoroughly reviewing the record and appellant's brief on appeal, this court concludes that the district court's order is correct.   See Street v. Vose, 936 F.2d 38, 39 (1st Cir.1991), cert. denied, 502 U.S. 1063 (1992).  Accordingly, the judgment of the district court is summarily affirmed.  See Local Rule 27.1.